Citation Nr: 1215953	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  07-27 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fayetteville, North Carolina


THE ISSUE

Entitlement to reimbursement of unauthorized expenses incurred for medication for diabetes mellitus from September 15, 2005 to December 13, 2006.


WITNESSES AT HEARING ON APPEAL

The Veteran and J.C.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 decision of the Department of Veterans Affairs (VA) Medical Center in Fayetteville, North Carolina.

The Veteran and J.C. testified in May 2010 before the undersigned Veterans Law Judge at a Travel Board hearing at the VA Regional Office in Winston-Salem, North Carolina; a transcript is of record.


FINDINGS OF FACT

1.  Service connection has been in effect for diabetes mellitus since January 2001.

2.  The Veteran was accepted into the VA Health Care System on September 15, 2005 and the earliest available appointment for treatment was December 13, 2006.

3.  The medication that the Veteran received for diabetes mellitus from September 15, 2005 to December 13, 2006 was medically necessary.

4.   It was not feasible for the Veteran to receive medication for diabetes mellitus through VA from September 15, 2005 to December 13, 2006.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses for medication for diabetes mellitus from September 15, 2005 to December 13, 2006, have been met.  38 U.S.C.A. § 1728  (West 2002 & Supp. 2011); 38 C.F.R. § 17.120 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to payment of or reimbursement for unauthorized expenses for medication for diabetes mellitus incurred during the period of September 15, 2005 to December 13, 2006, which constitutes a complete grant of the Veteran's claim. Therefore, no discussion of VA's duty to notify or assist is necessary.

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the criteria outlined by 38 U.S.C.A. § 1728  (West 2002 & Supp. 2011), or 38 U.S.C.A. § 1725 (West 2002 & Supp. 2011)) and the accompanying regulations. 

To the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation may be paid on the basis of a claim timely filed, under the following circumstances: 

(a) Care or services not previously authorized were rendered to a veteran in need of such care or services: 

(1) For an adjudicated service-connected disability; 

(2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; 

(3) For any disability of a veteran who has a total disability permanent in nature, resulting from a service-connected disability; 

(4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C.A. Chapter 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and 

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and 

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120 (2011). 

The provisions of 38 C.F.R. § 17.120 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Thus, each of these three criteria must be met in order to establish entitlement to reimbursement or payment of medical expenses under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  See Zimick v. West, 11 Vet. App. 45, 49 (1998). 

"Feasibly available" is not defined in the relevant statute or regulation.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  However, the provisions of 38 C.F.R. § 17.53 (2011), also for application, state that a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53 (2011).  As well, a VA facility would not be feasibly available if there were evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center.  38 C.F.R. § 17.1002(c). 

Prescription records from private pharmacies show that the Veteran filled prescriptions for oral medications and insulin for diabetes between September 2005 and December 2006.

The Veteran's diabetes mellitus has been service-connected since January 2001.  Therefore, the first requirement for reimbursement under 38 C.F.R. § 17.120 has been met.  He was accepted into the VA Health Care System on September 15, 2005.  However, a space was not available to him in a VA primary care clinic until December 13, 2006.  The Veteran was notified that for the period between enrollment in the VA Health Care System and placement in a primary care clinic, he could be treated at the emergency room of the VA Medical Center in Fayetteville. 

In November 2010, a VHA physician reviewed the record at the request of the Board.  She wrote that the medications and dosages that the Veteran was taking for his diabetes at the time of his enrollment into the VA Health Care System were appropriate.  Furthermore, the they were medically necessary.  She also felt that it would have been a misuse of medical resources for the Veteran to have received his diabetic care in an emergency room since other patients there have acute care needs.  The Board finds that the letter from the VHA physician shows that the Veteran's diabetic medication was due to a medical emergency of such nature that delay would have been hazardous to life or health.  See 38 C.F.R. § 17.120.  While the VHA doctor's letter shows that it was not an emergency in the sense that treatment in an emergency room was not proper, it also shows that the medication that the Veteran received was necessary and that there would have been serious and adverse consequences to his health had he not received them. 

The Veteran and Ms. C testified hearing that going to Fayetteville entails driving over 200 miles.  Furthermore, he would have had to have gone once a week because VA would only give him seven days of medication at a time.  The Veteran was working full time, and he could not take the time once week to drive 200 miles round trip and wait at the emergency room to receive his medications.  The Board agrees that it was not feasible for the Veteran to have done this once week for approximately 15 months due to the distance and the interference it would have caused with his job.  See 38 C.F.R. § 17.120.  In addition, the records shows that once the Veteran enrolled in the VA health care system, he could not have begun his primary care treatment with VA prior to December 13, 2006, despite his efforts to do so.  

On the basis of the foregoing, the record supports entitlement of the Veteran to payment for or reimbursement of unauthorized medical expenses for medication for diabetes mellitus between when he was enrolled in the VA Health Care System on September 15, 2005 and when he began treatment with VA on December 13, 2006.


ORDER

Entitlement to reimbursement of or payment for unauthorized expenses incurred for medication for diabetes mellitus from September 15, 2005 to December 13, 2006 is granted, subject to those provisions governing the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


